In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-22-00095-CV
    ___________________________

  IN THE INTEREST OF M.W., A CHILD



  On Appeal from the 231st District Court
          Tarrant County, Texas
      Trial Court No. 231-696678-21


 Before Womack, Wallach, and Walker, JJ.
 Memorandum Opinion by Justice Womack
                            MEMORANDUM OPINION

       Appellant M.W. (Father) attempts to appeal a notice of nonsuit filed by

appellee the Office of the Attorney General (the OAG).            Because Father lacks

standing to challenge the OAG’s notice of nonsuit, we dismiss this appeal for want of

jurisdiction.

       The OAG brought this suit in March 2021, requesting that the trial court order

Father to pay current and retroactive child, medical, and dental support for his child,

M.W. (the Child). Father answered, requesting that his child support payments be

waived or that the OAG seek his Social Security disability payments on behalf of the

Child. The OAG later filed its notice of nonsuit. The trial court did not sign an order

on the OAG’s notice of nonsuit, but such an order was not required. See Epps v.

Fowler, 351 S.W.3d 862, 868 (Tex. 2011) (stating that “[n]o court order is required”

following a plaintiff’s nonsuit).

       A plaintiff has an absolute right to take a nonsuit. Travelers Ins. Co. v. Joachim,

315 S.W.3d 860, 863 (Tex. 2010). When a nonsuit is taken, the nonsuit does not

prevent a defendant from being heard on his own claims for affirmative relief, if any.

See In re Estate of Garza, No. 13-14-00730-CV, 2015 WL 3799370, at *3 (Tex. App.—

Corpus Christi–Edinburg June 18, 2015, no pet.) (mem. op.); Hirner v. Doe, No. 12-08-

00046-CV, 2009 WL 1871794, at *1 (Tex. App.—Tyler June 30, 2009, no pet.) (mem.

op.). However, after a plaintiff takes a nonsuit against a defendant, a defendant who

has no outstanding claims for affirmative relief is no longer a party to the suit with

                                            2
standing to appeal. Garza, 2015 WL 3799370, at *3; Hirner, 2009 WL 1871794, at *1.

In such an instance, “there is no longer a case or controversy, and the court of appeals

has no jurisdiction over the suit.”     Garza, 2015 WL 3799370, at *3; see Hirner,

2009 WL 1871794, at *1.

      On May 3, 2022, we notified Father of our concern that he lacks standing to

appeal the OAG’s notice of nonsuit because he does not have any outstanding claims

for affirmative relief in the trial court.1 We informed Father of our concern that

because he lacks standing, we lack jurisdiction over his appeal. We explained that

unless he or any party desiring to continue the appeal filed a response by May 13,

2022, showing grounds for continuing the appeal, we could dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. Father did not file a response.

Accordingly, we dismiss this appeal for want of jurisdiction.        See Tex. R. App.

P. 42.3(a), 43.2(f); Garza, 2015 WL 3799370, at *3 (dismissing appeal for want of

jurisdiction after the plaintiff nonsuited the case and the defendant had no

outstanding claims for affirmative relief); Hirner, 2009 WL 1871794, at *1 (same).




      1
        “To assert a claim for affirmative relief, a defendant must assert a cause of
action, independent of the plaintiff’s claim, on which he could recover benefits,
compensation, or relief.” In re Riggs, 315 S.W.3d 613, 615 (Tex. App.—Fort Worth
2010, orig. proceeding).


                                           3
                              /s Dana Womack

                              Dana Womack
                              Justice

Delivered: June 9, 2022




                          4